DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           ALEXANDRA GONZALES o/b/o TOBIAS RUELAS,
                         Appellant,

                                     v.

                         CHRISTIAN RUELAS,
                              Appellee.

                               No. 4D20-1798

                               [June 10, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Charles E. Burton, Judge; L.T. Case No.
502020DR005674.

   Meaghan K. Marro of Marro Law, P.A., Plantation, for appellant.

   Mathew David Martin of Martin Family Law, Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and FORST, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.